

113 S1884 IS: Pay It Forward College Affordability Act of 2013
U.S. Senate
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1884IN THE SENATE OF THE UNITED STATESDecember 20, 2013Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a Pay It Forward model for funding postsecondary education.1.Short
			 titleThis Act may be cited as
			 the Pay It Forward College Affordability Act of 2013.2.Findings; Purpose(a)FindingsCongress finds the following:(1)Postsecondary  education  has  expanded  opportunities  for  people in the United States to  qualify  for  high-quality  jobs  and  entry  into  the  middle  class,  providing clear  benefits  to  the Nation’s economy.(2)Public  investment by the States in  higher  education  has decreased significantly, especially in the past 5 years before the date of enactment of this Act, as a result of the 2008 fiscal collapse.(3)With  college  costs  rising  beyond  the  reach  of  many  people in the United States,  financial  aid  programs
are  inadequate  to  reach  all  students  with  financial  need.(4)The  increasing  unaffordability  of  a  college  education  has  forced  students  to  borrow
more  money  to  pay  for  higher  education,  causing  two-thirds of college seniors to graduate with an average student debt of $26,600.(5)High  levels  of  student  debt  are  damaging  not  only  to  the  individual  student’s  ability  to
succeed  financially  but  also  will  have  grave  consequences  for  the  future  economy  of  the United States.(6)Congress  must  halt  the  decrease  in  State  support  for  education  and,  over  time,  must  catalyze increases in State funding for higher education.(7)There is a need to encourage a new approach  to  financing  the  students’  share  of  the  cost  of  higher  education  that  will  not  result in  graduates who are overburdened with student debt.(8)The Pay  It Forward model presents a new opportunity for financing and expanding higher education, through the replacement of tuition and mandatory fees with a post-graduation contribution program that establishes the funding for access to higher education for the next generational cohort of students.(b)PurposeThe purpose of this Act is to test and  encourage the development of Pay It Forward model financing programs.3.DefinitionsIn this Act:(1)Annual IncomeThe term annual income means an amount equal to the sum of—(A)annual adjusted gross income, as defined in section 62 of the Internal Revenue Code of 1986; and(B)any amount described under section 103 of the Internal Revenue Code of 1986.(2)Cost of attendanceThe term cost of attendance has the meaning given the term in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).(3)Institution of Higher Education(A)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), except that for purposes of this Act, an institution of higher education does not include any program of postsecondary education or training, including a degree or certificate program, that is designed to prepare students for entry into a recognized occupation or profession that requires licensing or other established requirements as a pre-condition for entry into such occupation or profession, unless—(i)the successful completion of the program fully qualifies a student, in the State in which the institution offering the program is located (and in any State in which the institution indicates, through advertising or marketing activities or direct contact with potential students, that a student will be prepared to work in the occupation or profession after successfully completing the program), to—(I)take any examination required for entry into the recognized occupation or profession in the State, including satisfying all State or professionally mandated programmatic and specialized accreditation requirements, if any; and(II)be certified or licensed or meet any other academically related pre-conditions that are required for entry into the recognized occupation or profession in the State;(ii)the institution offering the program provides timely placement for all of the academically related pre-licensure requirements for entry into the recognized occupation or profession in the State, such as clinical placements, internships, or apprenticeships;(iii)in the case of State licensing or professionally mandated requirements for entry into the recognized occupation or profession in the State in which the institution offering the program is located (and in any State in which the institution indicates, through advertising or marketing activities or direct contact with potential students, that a student will be prepared to work in the occupation or profession after successfully completing the program) that require specialized accreditation—(I)the program meets that requirement for specialized accreditation through its accreditation or pre-accreditation by an accrediting agency or association recognized by the Secretary of Education as a reliable authority as to the quality or training offered by the institution in that program; and(II)if the program is in a pre-accredited, probation, or show cause status by an accrediting agency or association described in subclause (I), and the requirement for specialized accreditation is for full accreditation, the institution—(aa)establishes, to the satisfaction of the Secretary of Education, that each student who enrolls before the program is fully accredited attests of being advised that the program is in a pre-accredited, probation, or show cause status and of being informed of the effect on the student's eligibility for assistance under this Act and on the student's ability to satisfy State or professionally mandated requirements for entry into the recognized occupation or profession if full accreditation is delayed, denied, terminated, or withdrawn; and(bb)publicly and prominently discloses in any advertising, marketing, or recruitment materials and activities for the institution, the institution's pre-accredited, probation, or show cause status and the implications of such status for prospective students; and(iv)the institution—(I)discloses on the application to enroll in the institution that its program does not necessarily satisfy out-of-State requirements, if applicable; and(II)upon receipt of an application to enroll in the institution, notifies the student, prior to enrollment, if the program in which the student intends to enroll does not satisfy the requirements of the State in which the student is a resident, if applicable.(B)School, department, or programThe term institution of higher education may include a particular school, department, or program within an institution of higher education described in subparagraph (A).(4)Pay It Forward
			 modelThe term Pay It Forward model means a system
			 in which—(A)the Secretary, a
			 State, or an institution of higher education pays all or part of a participating student's
			 cost of attendance, but not less than an amount equal to the cost of tuition and mandatory fees, for each such
			 student during some or all of the time that the student is enrolled
			 at an institution of higher education in order to replace the student's need to borrow under the Federal Direct Stafford Loan and Federal Direct Unsubsidized Stafford Loan Programs under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.); and(B)such student
			 signs a contract agreeing to contribute to the Secretary, a State, or an institution of
			 higher education, as the case may be, a certain percentage (not to exceed 5 percent) of the student’s
			 annual income, for a specified number of years upon graduation or when the
			 student ceases to be enrolled at such institution of higher education, except
			 that the specified number of years for which the student agrees to contribute according to such contract shall not exceed 25 years, which shall be known as the Pay It Forward Contribution Plan.(5)SecretaryThe
			 term Secretary means the Secretary of Education.(6)Tuition and mandatory feesThe term tuition and mandatory fees means tuition and fees normally assessed a student carrying the same academic workload as determined by the institution of higher education.4.Initial
			 Studies(a)In
			 GeneralNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Secretary of the Treasury—(1)and
			 the Director of the Consumer Financial Protection Bureau, shall conduct a study
			 on the feasibility of, and options for, implementing the Pay It Forward model,
			 in a manner that is in the best interests of
			 students; and(2)shall conduct a study—(A)on whether the student loan servicer payment program or the Internal Revenue Service income tax withholding mechanism (such as preauthorized automatic electronic funds transfers) of collection for the Pay It Forward model would work best;(B)on how best to establish a participant’s agreement described under section 5(g)(3), or a similar agreement made under another Pay It Forward model, including what percentage of a participant's income the participant should be required to contribute and what is an appropriate time period for contribution;(C)on how the rates of contribution under the Pay It Forward model may differ—(i)according to different income levels; and(ii)based on whether the student pursues a graduate or professional education program immediately after completing their  undergraduate education or at a future time;(D)on how best to streamline the collection process and ensure compliance; and(E)on ways to prevent increases in tuition and other education costs.(b)ReportNot
			 later than 30 days after the completion of the studies described in subsection
			 (a), the Secretary shall prepare and submit a report containing the results of
			 the initial studies described in subsection (a), to the Committee on Health,
			 Education, Labor, and Pensions of the Senate, the Committee on Banking,
			 Housing, and Urban Affairs of the Senate, the Committee on Finance of the
			 Senate, the Committee on Education and the Workforce of the House of
			 Representatives, the Committee on Financial Services of the House of
			 Representatives, and the Committee on Ways and Means of the House of
			 Representatives.5.Grants for State
			 Pay It Forward Pilot Program(a)In
			 GeneralUnless the Secretary determines, as a result of the
			 initial studies described in section 4, that the Pay It Forward model is not
			 feasible or otherwise not in the public interest or in the best interest of
			 students, the Secretary shall, not later than 1 year after the completion of
			 such initial study, award grants, on a competitive basis, to not more than 3 States in the first 2 years and not more than 7 additional States in subsequent years (while limiting the number of students participating to 15,000 annually in the first 2 years and  50,000 annually in subsequent years in all States) to enable
			 such States to establish and carry out a Pay It Forward model State pilot
			 program as described in subsection (e).(b)Application;
			 Duration(1)ApplicationEach
			 State that desires to receive a grant under this section shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may reasonably require.(2)DurationGrants
			 awarded under this section shall be for a period of not less than 10 years and not more than 25 years and the Secretary shall make grant funds available to
			 each State on an annual basis.(c)State contribution
			 requirementA State receiving a grant under this section shall
			 provide, either directly or through private contributions, non-Federal
			 funds for each award year in an amount that is not less than the greater of—(1)the difference between—(A)the amount for an award year that the State has agreed to pay for all students participating in the State Pay It Forward Contribution Plan described in subsection (e); and(B)the amount of the Federal funds described in subsection (e)(2); or(2)the amount that is 10 percent of the amount of the Federal funds described in subsection (e)(2).(d)Maintenance of
			 EffortEach State receiving a grant under this section for a
			 fiscal year shall provide the Secretary with an assurance that the aggregate
			 expenditures by the State, from funds derived from non-Federal sources, for the
			 contribution to higher education costs, including student loans and grants for higher education for each fiscal year for which a grant is awarded under this section (excluding funds for a State Pay It Forward model) are not less than the aggregate
			 expenditures by the State for the contribution to higher education costs, including student loans and grants for higher education, for the
			 fiscal year preceding the first fiscal year for which a grant was awarded to
			 the State under this section, as adjusted for inflation using the Consumer Price Index for All Urban Consumers published by the Department of Labor (CPI–U).(e)State Pilot
			 Program(1)State
			 ActivitiesIn accordance with subsection (a), each State
			 receiving a grant under this section shall establish and carry out a State Pay
			 It Forward model pilot program, through which the State shall—(A)select eligible
			 institutions, in accordance with subsection (f), for participation in the
			 program;(B)in coordination with the Secretary,
			 establish an application and enrollment process through which a student who is
			 enrolled at a participating eligible institution who wishes to participate in the program, and fulfills the requirements of the enrollment
			 process, as determined by the State, shall be enrolled in the Pay It Forward Contribution Plan, subject to paragraph (3);(C)provide each
			 student at each participating eligible institution with a written
			 notice—(i)that such student
			 has the option to participate, or to decline to participate, in the Pay It Forward Contribution Plan on an annual renewable basis, subject to paragraph (3);(ii)of
			 the application and enrollment process described in subparagraph (B);
			 and(iii)of the terms
			 and conditions of the Pay It Forward  Contribution Plan, as described in subsection
			 (g);(D)ensure that, subject to subsection (g)(5)(A) and in accordance with paragraphs (4) and (5) of subsection (g), an eligible student’s cost of attendance will be reduced by the amount of any assistance considered estimated financial assistance, as defined in section 428(a)(2)(C) of the Higher Education Act of 1965 (20 U.S.C. 1078(a)(2)(C)) prior to the awarding of aid under the Pay It Forward Contribution Plan toward the student’s cost of attendance;(E)award funds, from amounts made available
			 under subsection (c), any other State funds, and amounts made available under
			 paragraph (2)(B) to pay—(i)each participating institution an amount equal to the tuition and mandatory fees for each student at that institution who is enrolled in the Pay It Forward  Contribution Plan, as described in subsection (g), except that such amount shall, for each student not exceed—(I)the amount of the tuition and mandatory fees for each such student at the most expensive public institution of higher education in the State for the type of institution the participating student attends (including a 4-year institution, 2-year institution, or 1-year institution) for that award year; or(II)the cost of attendance for each such student to attend the institution at which the student is enrolled; and(ii)each participating student any additional costs of attendance that have been agreed to in the student’s contract described in subsection (g), except that such additional costs shall be in an amount such that the sum of such additional costs and the amount of tuition and fees described in clause (i) shall, for each such student, not exceed—(I)the amount of the tuition and mandatory fees for a student at the most expensive public institution of higher education in the State for the type of institution the participating student attends (including a 4-year institution, 2-year institution, or 1-year institution) for that award year; or(II)the cost of attendance for the student to attend the institution at which the student is enrolled.(2)Federal FundsThe Secretary shall pay each State receiving a grant under
			 this section, for each award year for the purpose
			 of carrying out paragraph (1)(E), an amount equal to the product of—(A)the number of students in the State that are enrolled in the Pay It Forward  Contribution Plan for that award year; multiplied by(B)an amount equal to the sum of—(i)the maximum amount that a student is eligible to receive through a Federal Direct Stafford loan under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) for that award year; plus(ii)the maximum amount that a student is eligible to receive through a Federal Direct Unsubsidized Stafford loan under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) for that award year.(f)Eligible
			 institutions(1)In generalAn eligible institution, for purposes of this section,
			 means an institution of higher education, that—(A)submits an application to the State at
			 such time, in such manner, and containing such information as the State may
			 reasonably require;(B)agrees to
			 participate in
			 the Pay It Forward Contribution Plan and commits to participation in research that
			 may be related to the Pay It Forward  Contribution Plan; and(C)agrees to
			 maintain—(i)in the case of an institution of higher education in which the entire institution is participating, the level of institutional financial aid, including the level of
			 institutional funding for student grants and loans, as adjusted for inflation by  the Consumer Price Index for All Urban Consumers published by the Department of Labor (CPI–U), that the institution
			 provides at the time of the application to participate in the Pay It Forward Contribution Plan throughout the duration of the Pay It Forward Contribution Plan; or(ii)in the case of a department, school, or program within an institution of higher education, maintain the level of aid described in clause (i) on a  department, school, or program-wide basis.(2)Selection of
			 participating institutions(A)In
			 GeneralIf a sufficient number of eligible institutions in a
			 State receiving a grant under this section wish to participate in the Pay It Forward Contribution Plan, such State shall establish methods for selecting
			 eligible institutions to participate, or otherwise set standards for
			 participation, in such a way that meets the requirements of this paragraph and
			 maximizes the utility of the research that results from the evaluation of the
			 Pay It Forward  Contribution Plan.(B)CriteriaIn
			 selecting eligible institutions under subparagraph (A), the State shall
			 consider the extent to which selected institutions will represent varied
			 geographic locations and types of institutions (such as community colleges,
			 institutions that offer 4-year programs, or other variations in the types of
			 institutions that are selected).(C)PreferenceIn
			 selecting eligible institutions under subparagraph (A), the State shall give
			 preference to eligible institutions that have a history of making an effort to
			 reduce or hold constant tuition and mandatory fees and cost of attendance or have a plan to reduce or hold constant tuition and mandatory fees and cost of attendance, as
			 determined by the State.(3)Announcement of
			 participantsEach State receiving a grant under this section
			 shall announce each eligible institution that is selected for participation in
			 the Pay It Forward Contribution Plan at a time that provides students at
			 participating eligible institutions with adequate notice in advance of the
			 commencement of the Pay It Forward  Contribution Plan at that institution.(4)State as grant recipientThe Secretary may award grants to States that have developed, or are in the process of developing, pilot Pay It Forward grant programs at the State level to enable the State to carry out the activities described in this Act as if such State were an eligible institution selected for participation in the Pay It Forward Contribution Plan.(g)Terms of the
			 Pay It Forward  Contribution PlanIf a student who attends a
			 participating eligible institution has applied for and enrolled in the Pay It Forward  Contribution Plan as described in subsection (e)(1)(B)—(1)the State shall
			 pay—(A)to the participating institution that such student attends not less than an
			 amount equal to the cost of tuition and mandatory fees during the time that the student is enrolled as an undergraduate at the
			 participating eligible institution and is participating in the Pay It Forward Contribution Plan, and for a period of not more than—(i)4 years;
			 or(ii)another period of
			 time (such as a certain number of college credits or academic years completed) that the State, the institution, and the student shall  determine and specify in the agreement described under paragraph (3); and(B)a student who attends a
			 participating eligible institution and has applied for and enrolled in the Pay It Forward  Contribution Plan any additional costs of attendance that are agreed to by the State, the institution, and the student and are established in the  contract described in paragraph (3), except that such additional costs shall be in an amount such that the sum of such additional costs and the amount of tuition and fees described in subparagraph (A) shall, for each such student and for each award year, not exceed the amount of the tuition and mandatory fees for a student at the most expensive public institution of higher education in the State for the type of institution the participating student attends (including a 4-year institution, 2-year institution, or 1-year institution) for that award year;(2)the State shall ensure that variations in the time that a student's
			 tuition and mandatory fees is paid by the State shall be reflected in—(A)the length of the
			 contribution period established in the student's Pay It Forward Contribution Plan
			 agreement described under paragraph (3), except that the length of such contribution period shall not exceed 25 years; and(B)the percentage of annual income that such student shall contribute, as established in the student's Pay It Forward  Contribution Plan
			 agreement described under paragraph (3);(3)the student shall
			 sign a contract agreement, which shall include—(A)the period of
			 time (such as a certain number of college credits or academic years completed) during which the State will pay the institution that the student attends not less than an
			 amount equal to the cost of tuition and mandatory fees that the
			 student requests to have provided through the Pay It Forward  Contribution Plan while the student is enrolled at such
			 participating eligible institution; and(B)any additional costs of attendance that the State agrees to pay for such student through the Pay It Forward Contribution Plan while the student is enrolled at such
			 participating eligible institution; and(C)a statement that the student will contribute to the State a certain percentage (not to exceed 5 percent) of the student’s annual income for a specified number of years upon
			 graduation from such institution of higher education, successful completion of
			 the student's course of study, or when such student ceases to be enrolled at
			 such institution of higher education, as determined by the State, and the student shall be required to begin making such contributions on the date that is the later of—(i)1 calendar year after graduation from such institution of higher education, successful completion of
			 the student's course of study, or when such student ceases to be enrolled at
			 such institution of higher education, as determined by the State; or(ii)1 calendar year after the completion of a year that the student is enrolled in the Pay It Forward Contribution Plan;(4)the student shall
			 continue to be eligible to obtain any grants, scholarships, or funds that do not have to be repaid (including Federal Pell Grants or   any other Federal,
			 State, or institutional grant money) that the student would otherwise be
			 eligible to receive if the student was not a participant in the Pay It Forward  Contribution Plan and that are applied toward the student's tuition and mandatory fees at the
			 eligible institution, and the amount of such grants, scholarships, or funds shall be deducted from the amount that the State would
			 otherwise pay toward the student's tuition and mandatory fees under the Pay It Forward  Contribution Plan, thereby proportionately reducing the percentage of a participating student's annual income that the student will be required to contribute or the duration of the student's contribution period, as described under paragraph (3);(5)the student shall
			 continue to be eligible to obtain any other student  loans, including Federal student loans (except for Federal Direct Stafford Loans under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.)), that the student would otherwise be
			 eligible to receive if the student was not a participant in the Pay It Forward  Contribution Plan except that—(A)any funds received by a  student under the Pay It Forward  Contribution Plan shall be considered estimated financial assistance for purposes of calculations under section 428(a)(2)(C) of the Higher Education Act of 1965 (20 U.S.C. 1078(a)(2)(C));
			 and(B)the amount of
			 such loans shall be deducted from the
			 amount that the State would otherwise pay toward the student’s tuition and mandatory fees under the Pay It Forward  Contribution Plan, thereby proportionately reducing the percentage of a participating student's annual income that the student will be required to contribute or the duration of the student's contribution period, as described under paragraph (3); and(6)if the student obtains Federal student loans, such student shall remain eligible for applicable Federal loan repayment, forgiveness, or similar programs regarding such Federal student loans to the same extent that the student would be eligible for such repayment, forgiveness, or similar programs if the student were not also participating in the Pay It Forward  Contribution Plan.(h)Method of contribution collectionThe Secretary, in consultation with the Secretary of the Treasury or a designee of the Secretary of the Treasury, shall work with appropriate State agencies to develop an efficient mechanism for students who enroll in the Pay It Forward Contribution Plan, including using existing student loan repayment structures, wage withholding (such as preauthorized automatic electronic funds transfers), or other suitable methods as the respective State agencies may determine and as approved by the Secretary.(i)State
			 ReportEach State receiving a grant under this section shall
			 annually prepare and submit a report to the Secretary containing such
			 information about the grant program as the Secretary may require.6.Advisory
			 Council(a)In
			 GeneralThe Secretary shall establish, and appoint members to, a
			 technical advisory council to make recommendations to the Secretary
			 about—(1)how to design an
			 evaluation of the Pay It Forward Contribution Plan described under section
			 5;(2)how to maximize
			 the utility of the research results that may be used to evaluate such program;
			 and(3)implementation
			 issues and solutions for State-based Pay It Forward model pilot
			 programs, which may include applying a  State-based Pay It Forward model pilot
			 program for nontraditional students, including students who are older, already working, or attending school at night, and in cases in which graduates voluntarily leave the workforce.(b)Members of the
			 CouncilThe technical advisory council established under this
			 section shall include not more than 11 members, of whom—(1)not less than 3
			 members shall be academic researchers with expertise in higher
			 education;(2)not less than 2
			 members shall have expertise in quantitative program evaluation;(3)not less than 2
			 members shall be student advocates; and(4)not less than 2
			 members shall be experts in budgetary and financial matters.(c)ReportThe
			 technical advisory council established under this section shall prepare and
			 submit a report to the Secretary containing the recommendations described in
			 subsection (a).7.Implementation
			 study(a)Initial
			 EvaluationNot later than 5
			 years after the establishment of the State Pay It Forward models 
			 under section 5, the Secretary shall, after consideration of the advisory
			 council recommendations regarding how to evaluate the Pay It Forward Contribution Plan described under section 6(a), conduct an initial evaluation of the Pay It Forward  Contribution Plan, which may include an evaluation of—(1)how the rates of contribution under the Pay It
			 Forward model may differ according to different income levels;(2)the rates of students who fail to contribute
			 funds as agreed to under the Pay It Forward model;(3)how best to establish a student's agreement
			 described under section 5(g)(3), or a similar agreement made under another Pay
			 It Forward model, including what percentage of a student's income the student
			 should be required to contribute and what is an appropriate time period for
			 contribution;(4)ways to prevent increases in tuition and
			 other education costs; and(5)ways to integrate existing Federal student loan repayment and
			 forgiveness programs into the Pay It Forward model.(b)EvaluationNot later than 10 years after the
			 establishment of the Pay It Forward Contribution Plan described under section 5,
			 the Secretary shall, after consideration of the advisory council
			 recommendations regarding how to evaluate the Pay It Forward Contribution Plan—(1)evaluate whether
			 existing student loan debt could be converted into a Pay It Forward
			 model;(2)evaluate the
			 impact of the Pay It Forward model on a student's career choices and
			 employment, including how such model may impact a student's employment in
			 public service jobs and level of employment (such as whether a student
			 participating in the Pay It Forward model will go on to part time or full time
			 employment);(3)evaluate
			 mechanisms through which employers could provide funds toward the contributions that an
			 employee is required to make under a Pay It Forward model contribution
			 agreement;(4)examine the long-term solvency and feasibility of an expanded Pay It Forward program;
			 and(5)examine the
			 distributional implications of allowing students to opt out of participation in
			 a Pay It Forward model program as compared to requiring all students who are
			 enrolled at a participating institution to participate in a Pay It Forward
			 model program.(c)ReportUpon
			 completion of the evaluation described under subsection (a), the Secretary
			 shall prepare and submit a report containing the results of such evaluation to
			 the Committee on Health, Education, Labor, and Pensions of the Senate, the
			 Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee
			 on Finance of the Senate, the Committee on Education and the Workforce of the
			 House of Representatives, the Committee on Financial Services of the House of
			 Representatives, and the Committee on Ways and Means of the House of
			 Representatives.8.Expanded
			 ImplementationThe Secretary
			 may expand the Pay It Forward model, including by developing Pay It Forward model pilot programs for students pursuing post-baccalaureate degrees that relate to the medical profession in order to meet the need for more primary medical care providers, increasing the number or
			 duration of grants to States for carrying out a Pay It Forward State pilot
			 program, or establishing a Federal program based on the Pay It Forward model, if
			 the Secretary determines that doing so—(1)will not increase
			 the cost to the Federal Government for carrying out Federal loan programs under
			 title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.);(2)may be carried
			 out using amounts available for the programs under title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1070 et seq.); and(3)is in the best
			 interests of students and the Nation in advancing national priorities for education, health, and economic development.9.Waiver(a)State application for waiverA State awarded a grant under this Act may apply to the Secretary to waive a requirement of the grant.(b)Secretary authorityThe Secretary may waive any provision in this Act if the Secretary determines that doing so would  be in the best interest of students and achieve the goals of the Pay It Forward model.10.Pay It Forward Fund(a)Establishment of a fundThere is established in the Treasury a fund, to be known as the Pay It Forward Fund (referred to in this section as the Fund), to be administered by the Secretary of Education, in which all funds received in Pay It Forward contributions under this Act shall be deposited.(b)UseThe amounts in the Fund shall be made available to the Secretary of Education in order to carry out this Act.11.Amounts available for Pay It Forward from Stafford Loan ProgramAmounts made available under any Act to carry out the Federal Direct Stafford Loan Program under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) shall be available to the Secretary of Education to carry out the Pay It Forward program under this Act.